The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to Claim filed on  05/31/2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Jennifer Wilson (Reg. # 62604) on 08/23/2022.

IN THE CLAIMS:
Please amend Claim 21 as follows:


    PNG
    media_image1.png
    710
    558
    media_image1.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to ERROR DETECTION FOR A DISK DRIVE OF A SET TOP BOX.
The prior arts of record (Abe et al., US 20180314440, as example of such prior arts) teaches a storage controlling apparatus, includes: a memory configured to store a program; and a processor configured to control a plurality of storage devices based on the program, however fail to teach the claimed specifics of:

 “periodically measuring, based on the at least one of a read and write data access request, a time for each read and write access to data in a memory of the disk drive in the digital video recorder (DVR), wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
storing the measured time for each read and write access to data in the memory, wherein the memory includes a plurality of different bins, each bin representing a different range of timing durations, and  wherein storing includes storing the measured time for each read and write access to data in a respective bin, of the plurality of different bins, that encompasses the measured time;”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

“periodically measure a time for each read and write access to data in the disk drive memory in the digital video recorder (DVR), wherein a frequency that the access module periodically measures time for each read or write access to data in the disk drive memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR); 
store the measured time for each read and write access to data in the disk drive memory, wherein the disk drive memory includes a plurality of different bins, each bin representing a different range of timing durations, and wherein the processor stores the measured time for each read and write access to data in a respective bin, of the plurality of bins, that encompasses the measured time;”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 21.

 “periodically measuring a time for each read and write access to data in a memory of a disk drive in the digital video recorder (DVR), wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
storing the measured time for each read and write access to data in the memory, wherein the memory includes a plurality of different bins, each bin representing a different range of timing durations, and wherein storing includes storing the measured time for each read and write access to data in a respective bin, of the plurality of different bins, that encompasses the measured time;” as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 22.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-7,9,12-13,15-16 and 21-22 are allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111